Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-14, 16-18 and 20-22, are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
3.	The Board Decision of 4/9/2021 reversed the Examiner’s rejection.  The Board found:  
“We agree with the Appellant's contention that the Examiner's rejection of independent claims 1, 16, and 21 is in error because the Examiner does not adequately show how one of ordinary skill in the art would combine Henkin, Wang, and Montgomery to teach determining a correlation between the first set and second set of web pages as recited in limitation ( e2) of claim 1 and similarly recited in claims 16 and 21. See Appeal Br. 6-1 O; Reply Br. 5-6.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“An Overview of Computational Challenges in Online Advertising”. IEEE. 2013. This publication describes  specific examples of  online advertising marketplaces and campaigns with  industry applications, including ad inventory auctions, bidding and allocation strategies for ad inventory, inventory targeting, banner and landing page optimization, and performance estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/19/2021